Case 3:18-cv-00151-RGJ-CHL Document 407 Filed 01/13/20 Page 1 of 3 PageID #: 9867




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                 LOUISVILLE DIVISION

                                  Civil Action No. 3:18-CV-151


     B.L.                                                                       PLAINTIFFS


     v.


     BRADLEY SCHUHMANN, et al.                                                 DEFENDANTS

                                              *****


            RE-NOTICE TO TAKE THE VIDEO DEPOSITION OF TODD SHAW


                                              *****

            Please take notice that the video deposition of Todd Shaw previously scheduled

     Monday, February 24, 2020 at 9:00 a.m. will now be held Tuesday, March 17, 2020 at

     the hour of 9:00 a.m.(EST) at the offices of Kentuckiana Reporting Services located at

     730 West Main Street, Suite 101, Louisville, KY 40202. Said deposition is to be taken for

     the purposes of discovery and for all other purposes allowable under the Federal Rules of

     Civil Procedure.


                                                 Respectfully submitted,


                                                  /s/ Tad Thomas
                                                 TAD THOMAS
                                                 LINDSAY CORDES
                                                 Thomas Law Offices, PLLC
                                                 9418 Norton Commons Blvd.
                                                 Suite 200
                                                 Louisville, Kentucky 4005


                                                1
Case 3:18-cv-00151-RGJ-CHL Document 407 Filed 01/13/20 Page 2 of 3 PageID #: 9868




                                 CERTIFICATE OF SERVICE

            The undersigned hereby certifies that a true and correct copy of the foregoing has
     been served via email/ECF this 13th day of January, 2020 to the following:

     Kenneth Bohnert, Esq.
     Edward L. Lasley, Esq.
     CONLIFFE, SANDMANN & SULLIVAN, PLLC
     325 West Main Street, Suite 2000
     Louisville, Kentucky 40202
     kbohnert@cssattorneys.com
     tlasley@cssattorneys.com
     Counsel for Defendant Brandon Wood

     Kent J. Wicker, Esq.
     William H. Brammell, Jr., Esq.
     DRESSMAN BENZINGER LAVELLE, PSC
     321 West Main Street, Suite 2100
     Louisville, Kentucky 40202
     kwicker@dbllaw.com
     bbrammell@dbllaw.com
     Counsel for Defendant Kenneth Betts

     Lee Sitlinger, Esq.
     Kelly M. Rowan, Esq.
     SITLINGER, MCGLINCY & THEILER
     734 W. Main Street, Suite 200
     Louisville, Kentucky 40202
     lstilinger@smtlawoffice.com krowan@smtlawoffice.com
     Counsel for Defendant Major Curtis Flaherty

     Peter Ervin, Esq.
     Annale Taylor, Esq.
     JEFFERSON COUNTY ATTORNEY
     531 Court Place, Suite 900
     Fiscal Court Building
     Louisville, Kentucky 40202
     Peter.ervin@louisvilleky.gov
     Annale.taylor@louisvilleky.gov
     Counsel for Defendant Louisville/Jefferson County Metro Government

     Robert Connelly, Esq.
     J. Brittany Cross Carlson, Esq.
     Marc S. Murphy, Esq.



                                                 2
Case 3:18-cv-00151-RGJ-CHL Document 407 Filed 01/13/20 Page 3 of 3 PageID #: 9869




     Neil E. Barton, Esq.
     STITES & HARBISON PLLC
     400 West Market Street, Suite 1800
     Louisville, Kentucky 40202
     rconnolly@stites.com
     mmurphy@stites.com
     bcarlson@stites.com
     nbarton@stites.com
     Counsel for Defendants The Boy Scouts of America and Lincoln Heritage Council, Inc.,
     Learning for Life, Inc., Learning for Life, Lincoln Chapter, Inc.

     Carol Petitt, Esq.
     Adam Fuller, Esq.
     Vaughn Petitt Legal Group, PLLC
     7600 W. Highway 146, Suite 100
     Peewee Valley, KY 40056
     Counsel for Defendant, Bradley Schuhmann

     James Dilbeck, Esq.
     4169 Westport Road, Suite 103
     Louisville, KY 40207
     Counsel for Defendant, Matthew Gelhausen

     Darryl Durham, Esq.
     James Gary, Esq.
     Weber & Rose
     471 E. Main Street, Suite 400
     Louisville, KY 40402
     Counsel for Defendant, Julie Schmidt


                                                /s/ Lindsay Cordes
                                                Lindsay Cordes




                                                3
